DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner requires Applicant file the Korean office action associated with KR 20210018801. This office action was posted on May 23, 2022. Applicant needs to make it of record in the current application by filing it with an IDS. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Claim 1 recites the limitation " the aluminum oxide semiconductor layer".  There is insufficient antecedent basis for this limitation in the claim. Applicant previously used the term “a semiconductor layer comprising aluminum oxide”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 21-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2020/0091274) (“Sharma”), in view of Hayashi et al. (US 2010/0148171 A1) (“Hayashi”), in view of Rahman et al., "Characterization of Al Incorporation into HfO2 Dielectric by Atomic Layer Deposition", Micromachines 2019, 10, 361; doi:10.3390/mi10060361, May 2019, pg. 1-11 (“Rahman”).
	Examiner note: US 2018/0190338 A1 figure 1 can also be used to reject at least claim 1. 
Regarding claim 1, Sharma teaches at least in figure 1:
A gate layer (105);
A semiconductor layer (109);
A ferroelectric layer comprising HfxZnl-xO2 (107; ¶ 0036, where 107 can an orthorhombic ferroelectric material such as HfO2, when x=1 then HfxZn1-xHfO equal HfO2) disposed between the gate layer (105) and the semiconductor layer (109);
an interfacial layer (per ¶ 0036 element 107 can comprise a plurality of layers. Therefore, the interfacial layer is additional 107 layers) located between the aluminum oxide semiconductor layer and the HfxZnlx02 ferroelectric layer, 
the interfacial layer (additional 107) located between the semiconductor layer (109) and the ferroelectric layer (107) elements of both the aluminum oxide semiconductor  and the HfxZnl-xO2 ferroelectric layer (¶ 0036, HfAlO can be used), and  
A source terminal (111) and a drain terminal (113) disposed on the semiconductor layer (109).
Sharma does not teach:
a semiconductor layer comprising aluminum oxide; 
the interfacial layer varying stoichiometric ratios over a thickness of the interfacial layer between the aluminum oxide semiconductor layer and the HfxZn1-xO2 ferroelectric layer; and 

Hayashi teaches:
That an oxide semiconductor layer may either be a single layer or a plurality of layers. ¶ 0050. The single layer may comprise IGZO, while the plurality of layers may comprise IGZO, Al2O3/IGZO/Al2O3. 
It would have been obvious to one of ordinary skill in the art to substitute the semiconductor layer of Sharma for the semiconductor layer of Hayashi as the prior art recognizes that these are functionally equivalent semiconductor layers for a transistor, and are both suitable for the intended purpose of being an semiconductor layer in a transistor. MPEP 2144.06 and 2144.07

Rahman teaches:
That when one forms HFAlO (the same material taught by Sharma) that one can create it in a variety of stoichiometric ratios. See table 1. Rahman also teaches that when one has lower Al, the material being closer to HfO2, one can increase the dielectric constant of HfO2. While an increase of Al show that relative permittivity decrease. Pg. 9.
By incorporating this into the plurality of gate insulating layers taught by Sharma one of ordinary skill in the art would be able to tailor or customize the interfacial layer (gate dielectric layer) of Sharma in order to create a ferroelectric layer whose interface between the semiconductor layer receives the benefit of both having an increased dielectric constant and decreased relative permittivity. Thus, one of ordinary skill in the art would be able to optimize the gate dielectric by forming the plurality of gate dielectric layers taught by Sharma using the varying stoichiometric ratios taught by Rahman.
Therefore, with respect to the limitation above, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art. 
Regarding claims 3, and 23, Sharma teaches at least in figure 1:
wherein the interfacial layer (107-2) includes a first material of the semiconductor layer (109) and a second material of the ferroelectric layer (107-1) (¶ 0037, where 109 can be IGZO; ¶ 0036, where 107-1 can be HFO2, and the second layer 107-2 can be HZO; Therefore, 107-2 contains zirconium which is in the semiconductor layer, and contains hafnium which is in the ferroelectric layer).
Regarding claim 8, Sharma teaches at least in figure 1:
Wherein the ferroelectric layer is polycrystalline (¶ 0036, where 107 can be crystalline.  Polycrystalline is an obvious variant of crystalline because it is obvious to one of ordinary skill in the art that when Sharma discusses crystalline 107 that it includes both monocrystalline and polycrystalline.)
Regarding claim 21,
Claim 21 contains the subject matter of claims 1, and 3. Claim 21 is rejected for the same reasons as claims 1, and 3 above.
Regarding claims 22, and 29, Sharma teaches at least in figure 1:
wherein the ferroelectric (107-1) layer is polycrystalline (see claim 8 above), and 
the ferroelectric layer (107-1) comprises a material, where over 50% of the material is in a ferroelectric phase (107-1 is ferroelectric, and 107 can be ferroelectric therefore it is obvious that over 50% of the material in 107 can be ferroelectric).
Regarding claim 24, Sharma teaches at least in figure 1:
wherein the interfacial layer (107-2) comprises a first compositional gradient region having a first ratio of the first material to the second material and a second compositional gradient region having a second ratio of the first material to the second material, wherein the first compositional gradient region is directly between the second compositional gradient region and the ferroelectric layer, (the first compositional gradient region and the second compositional gradient region can be considered additional sublayers),
and wherein the first ratio is greater than the second ratio (under ¶ 0036, each of the sublayers can be a different material. These different materials have a different percentage of elements in them. Thus the first compositional gradient region can be HZO, and the second compositional gradient region can be ZrO2. Therefore, the prior art teaches this limitation).
Regarding claim 25, Sharma teaches at least in figure 1:
wherein the semiconductor layer (109) has a first width, the ferroelectric layer (107-1) has a second width, and the first width is equal to the second width (109 and 107-1 are the same width).
Regarding claim 26, Sharma teaches at least in figure 1:
wherein the gate electrode (105) has a third width, and the third width is equal to the second width (105 has the same width as 109 and 107-1).
Regarding claim 27, Sharma teaches at least in figure 1:
wherein the ferroelectric layer (107-1) is confined between an outer sidewall of the source (111) and an outer sidewall of the drain (113).
Regarding claim 30, Sharma teaches at least in figure 1:
further comprising a dielectric layer (120/115) surrounding the source (111)and the drain (113),
 the dielectric layer (120) extends from a top of the source and the drain to a bottom surface of the gate electrode (120 so extends).
Regarding claim 31, Sharma teaches at least in figure 1:
wherein the dielectric layer (120/115) extends over an upper surface of the semiconductor layer (109) between the source (111) and the drain (113), and surrounds outer sidewalls of the interfacial layer (107-2).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 13, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, in view of Hayashi, in view of Rahman, in view of Kim et al. (US 2015/0249206 A1) (“Kim”).
Regarding claim 9, 
Claim 9 contains some subject matter from  claims 1, and 3. Claim 9 is partially rejected for the same reasons as claims 1, and 3 above.
The difference between claims 1, and 3 and claim 9 is below.
a gate contact havinq tapered outer sidewalls and contactinq a surface of the gate electrode opposite the ferroelectric layer, 
wherein a first portion of the gate contact has a first width that is equal to a width of the gate electrode and defined between a first portion of the tapered outer sidewalls which are nearest the gate electrode, and 
wherein a second portion of the gate contact has a second width defined between a second portion of the tapered outer sidewalls which are furthest from the gate electrode, the second width being less than the first width.

Sharma does not teach:
The above limitations because Sharma teaches the gate contact (123) is smaller than the gate electrode 123. 

Kim teaches at least in figure 5B:
That one can make a contact 52B with the same width as the layer above it 53A’. 

One of ordinary skill in the art would understand that the function of the gate contact 123 in Sharma is to create an electrical contact to the gate electrode of Sharma 105. Further, one of ordinary skill in the art would readily understand that the shape of the via is not critical in order to create an electrical connection. Thus, the shape of the via is a matter matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04(IV)(B). As such it would have been obvious to one of ordinary skill in the art to change the shape of the via 123 of Sharma with the shape of the via of Kim as both are functionally equivalent to provide electrical connection to the layer above it, and by changing the shape of the via one would not be changing the function of the device. By changing the shape of the via one of ordinary skill in the art is simply making an obvious choice.
Regarding claim 10, Sharma teaches at least in figure 1:
wherein a material of the interfacial layer includes hafnium oxide, aluminum oxide or a combination thereof (See claim 3)
Regarding claim 13, Sharma teaches at least in figure 1:
wherein the source (111) and the drain (113) are located at one side of the semiconductor material layer  (109) that is opposite to the other side of the semiconductor material layer that the gate layer (105) is located at.
Regarding claims 32-33,
Claims 32-33 contains the subject matter of claim 9. Claims 32-33 are rejected for the same reasons as claim 9 above.
Regarding claims 34,
Claim 34 contains the subject matter of claim 1. Claims 34 is rejected for the same reasons as claim 1 above.


Response to Arguments
Applicant’s amendment  with respect to the rejection of the claims have been fully considered and have overcome the previous grounds of rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822